Citation Nr: 0121722	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from October 1979 to January 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO)
in Detroit, Michigan, which denied the benefit sought on 
appeal.  

The Board notes that the veteran had initially requested a 
personal hearing before a Member of the Board, and was 
scheduled to appear in Washington, D.C. in August 2001.  
However, by letter in July 2001, the veteran withdrew his 
request for a hearing.  There are no other outstanding 
hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed April 1995 rating decision, the RO 
denied service connection for a left knee disorder.  

2.  The evidence added to the record subsequent to the April 
1995 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1995 decision denying entitlement to 
service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  

2.  The evidence received subsequent to the RO's April 1995 
denial is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a left knee disorder have not been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement for service connection for a left knee 
disorder on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim of 
service connection for this disorder was first considered and 
denied by the RO in an April 1995 rating decision.  The 
veteran was notified of that decision and of his appellate 
rights by VA letter date-stamped May 1995, but he did not 
appeal the decision, and it became final.  See 38 U.S.C.A. 
§ 7105(a)(c).  In July 1999, the veteran submitted a request 
to reopen his claim of service connection for a left knee 
disorder.  This request was denied by the RO in a November 
1999 rating decision.  The veteran disagreed with that 
decision and initiated this appeal. 

The Board notes that in July 2001, additional evidence was 
received at the Board in support of the claim on appeal, 
along with a waiver of RO consideration of that evidence.  As 
such, the Board may proceed with this appeal.  38 C.F.R. 
§ 20.1304(c).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001)(eliminates the 
concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001).  While the VCAA does 
not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The Board notes that the RO informed the veteran about the 
VCAA in a May 2001 letter.  This letter indicated that the RO 
had the opportunity to apply the VCAA in this case, and had 
determined that the requirements under the VCAA had been 
satisfied.  The Board is in agreement with this 
determination, finding that the RO has fulfilled their duty 
to inform the veteran of the evidence needed both to reopen 
his claim and to establish service connection.  In this 
regard, the Board observes that the veteran's service medical 
records are associated with the claims file, along with the 
veteran's VA medical records and outpatient treatment reports 
dated September 1999 through May 2001.  A VA medical report 
from 1995 is also present in the file.  Moreover, in 
September 2000, the veteran had requested a complete copy of 
his claims file, as well as all service medical records in VA 
custody, to enable him to better his personal understanding 
of his claim.  A letter dated October 2000 demonstrates that 
the requested information was sent to the veteran, with the 
exception of the service medical records, which had already 
been sent to the veteran in February 2000.  Finally, upon 
denial of the claim, the veteran was issued a Supplemental 
Statement of the Case in February 2000, June 2000 and 
February 2001 that stated the basis for denial and set forth 
the evidence necessary to substantiate the claim.  Based on 
the above, the Board concludes that the RO's duty to inform 
under the VCAA has been amply satisfied, and deems this case 
ready for appellate review.  

As noted earlier, the veteran claims he is entitled to 
service connection for a left knee disorder, which had its 
onset during active service.  Service connection means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  See 
generally 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease or disorder 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The basis of the RO's April 1995 decision to deny service 
connection for a left knee disorder was that there was 
evidence that the veteran had been treated for a knee 
disorder prior to service, and there was no evidence to 
support a finding that the pre-existing left knee disorder 
had worsened during service.  

The RO's April 1995 decision was based on pre-service records 
from St. Mary's Hospital (Grand Rapids), dated October 1976, 
as well as the veteran's service medical records.  A review 
of the private treatment reports shows that the veteran had 
complained of knee pain in October 1976.  The veteran had 
experienced pain and swelling in his knees after 
participating in cross-country competition.  He was noted to 
have retropatellar crepitus in both knees.  The examiner 
diagnosed the veteran with chondromalacia.  In November 1976 
the veteran complained of having more knee discomfort than in 
the past.  The veteran was placed on a program of restricted 
activity, and was directed not to run, jump, climb stairs or 
hills, or kneel.  

The service medical records considered by the RO in their 
April 1995 decision contain several subjective complaints of 
left knee pain.  At an examination in November 1979, veteran 
complained of left knee pain and frequent buckling.  In 
December 1979, the veteran reported a two-year history of 
left knee pain.  Regarding objective medical findings, at the 
November examination, no swelling or locking was noted.  A 
finding of retropatellar crepitus was made.  The veteran was 
diagnosed with chondromalacia, left knee.  On examination in 
December he was found to have a full range of motion, without 
effusion.  No instability was found and McMurray's test was 
negative.  The examining physician noted painful 
retropatellar crepitus with some medial retinacular 
tenderness.  X-rays were normal, and it was concluded that 
the veteran's physical condition was unchanged from his 
condition prior to entering service. 

The evidence associated with the claims file following the 
April 1995 decision includes VA medical records and treatment 
reports dated from September 1999 through May 2001.  While 
much of this material relates to treatment for various other 
disorders, there are scattered notations pertaining to the 
veteran's left knee.  A review of the relevant portions of 
these medical records reveals the veteran's subjective 
complaints regarding his left knee, as well as assessments 
and clinical findings by the VA physicians.  Finally, the 
evidence associated with the file subsequent to the April 
1995 rating decision includes a March 2000 letter from the 
veteran's mother, stating that to her knowledge, the veteran 
did not have "lingering knee problems" prior to enlistment.  
 
Chronologically, the newly submitted medical evidence shows 
the following subjective complaints.  During outpatient 
treatment in January 2000, the veteran stated that his knee 
had bothered him since 1979, while he was in service.  He 
reported pain of the left knee, both anterior and posterior.  
He described the pain as sharp, burning, aching, and always 
constant.  He noted that bending, lifting and twisting makes 
the pain worse.  The veteran commented during treatment in 
January 2000 that he wears a knee brace.  Next, while being 
examined in February 2000, the veteran reported that the pain 
in his left knee bothered him more medially, and he felt it 
catches inside the joint.  Finally, during outpatient 
treatment in March 2000, the veteran noted that his left knee 
brace was not very helpful in preventing the buckling of his 
knee.  

The objective clinical evidence added to the file subsequent 
to the prior final rating decision in April 1995 shows that 
in December 1999, the veteran had an x-ray taken of his knee.  
This x-ray revealed anteroposterior and lateral views of the 
veteran's left knee to be normal.  The bony structures and 
soft tissues were also reported as normal.  These findings 
were discussed with the veteran.  In January 2000, the 
veteran's knee was further examined.  No swelling or effusion 
was found as to either knee, and the veteran's active range 
of motion in both knees was good. 

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for a left knee 
disorder has not been submitted.  The evidence missing at the 
time of the April 1995 rating decision was evidence to 
demonstrate an aggravation of a pre-existing left knee 
disorder.  The record still does not contain such evidence.  

The VA medical records and treatment reports added to the 
record subsequent to the April 1995 rating decision contain 
several subjective complaints of pain made by the veteran 
during the course of his outpatient treatment.  As the 
evidence of record at the time of the last final decision in 
April 1995 contained similar complaints made by the veteran, 
this newly submitted evidence is cumulative and redundant.  
Moreover, the objective findings stated in these VA medical 
records show only that that the veteran's knee was normal 
according to x-ray findings and that no swelling or effusion 
was found.  Even if this evidence were deemed to be "new" 
in the sense that it is not cumulative, it is not material in 
that does not bear directly and substantially upon the 
specific matter under consideration.  38 C.F.R. § 3.156.  
Simply put, it does not help the veteran to demonstrate that 
his pre-existing knee disorder was aggravated by service, 
beyond the natural progress of the disorder, or that the 
veteran currently has a left knee disorder that is related to 
an incident of his active service.  

Finally, the Board finds that the March 2000 letter written 
by the veteran's mother similarly fails to qualify as new and 
material evidence sufficient to warrant the reopening of the 
veteran's claim.  In the letter, the veteran's mother stated 
that she knew of no lingering knee problems prior to the 
veteran's enlistment.  As the veteran's mother is a lay 
person with no apparent medical expertise or training, her 
statement is not "material" evidence since, as a layman, 
she is not competent to give a medical opinion on the 
diagnosis or etiology of a disorder, and as such, her 
statement does not constitute material evidence to reopen the 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the previously 
disallowed claim for service connection for a left knee 
disorder, and the appeal is denied.  


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a left knee 
disorder, the appeal is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

